DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 set forth limitations of identifying “a complex skill” wherein “the complex skill is an encapsulated combination of other defined skills”, where “complex” and “encapsulated” are indefinite.  The Specification, at ¶[0029], is the only occurrence of the term “complex”, and at ¶[0060], is the only occurrence of the term “encapsulated”.  Here, “complex” is a relative term, and there is no clear standard on what makes a skill to be “complex” described in the Specification.  See MPEP §2173.05(b).  Similarly, “encapsulated” is a term that is not clearly defined in this context to provide a meaningful distinction.  Interpretation of these limitations is significant because patentability is being predicated on them as set forth by at least one of the arguments presented by Applicants.  Here, Applicants argue that a complex skill is not disclosed by the mathematical operations of Neumann et al., and these mathematical operations “are not encapsulated operations of anything other than (perhaps) mathematical operands (e.g., an addition operation, a division operation, etc.)”.  However, a scope of “complex” and “encapsulated” are not clear from what is described in the Specification, and this is a significant issue at a point of patentability argued by Applicants. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 and 11 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent Publication 2009/0313576) in view of Ang (U.S. Patent Publication 2018/0210883).
Concerning independent claims 1 and 11, Neumann et al. discloses a method and system for data visualization, comprising:
“in an information processing apparatus comprising at least one computer processor: receiving from an electronic device, a natural language command” – a composite phrase may communicate selections which a user has made in conformance with semantics of a spoken language, e.g., in conformance with the semantics of English, French, German, Chinese, Japanese, and/or Russian language; a composite phrase may conform to the grammatical structure of the spoken language (¶[0069]); computer-readable storage media may contain computer-readable instructions to cause a computer processing system to receive selections (“in an information processing apparatus comprising at least one computer processor”) (¶[0073]); a single composite phrase may have the general structure of ‘Show me a [visualization type] for [data objects] of [data specifications]’ (¶[0075]: Figure 3); here, ‘Show me a [visualization type] for [data objects] of [data specifications]’ is a “command” and a composite phrase that conforms to semantics of a spoken language is “natural language”;
“parsing the natural language command into a plurality of tokens comprising words from the natural language command” – a single composite phrase may have the general structure of ‘Show me a [visualization type] for [data objects] of [data specifications]’ (¶[0075]: Figure 3); implicitly, this phrase is a “command” that is being ‘parsed’ to identify words as “tokens” for ‘Show me’, ‘[visualization type], ‘[data objects]’, and ‘[data specifications]’ (“parsing the natural language command into a plurality of tokens comprising words from the natural language command”);
“tagging a first token of the plurality of tokens with an action label, a second token of the plurality of tokens with an object label, and a third token of the plurality of tokens with a data type label” – user interface 203 may present a plurality of selectable data objects 207 to the user, as reflected by Present Selectable Objects; user interface 203 may be configured to receive a selection of at least one of the data objects from the user as reflected by Receive Selection of Data Objects (“an object label”) (¶[0051] - ¶[0056]: Figures 1 and 7: Steps 105 and 107); user interface 203 may be configured to present a plurality of selectable data specifications to the user as reflected by Present Selectable Data Specification; user interface 203 may be configured to receive a selection of at least one of the selectable data specifications from the user as reflected by Receive Selection of Data Specification (“a data type label”) (¶[0057] - ¶[0061: Figures 2, 10, and 12: Steps 109 to 111); user interface 203 may be configured to present a plurality of selectable data operations to the user as reflected by Present Selectable Data Operations; user interface 203 may be configured to receive a selection of at least one of the selectable data operations from the user as reflected by Receive Selection of Data Operations (¶[0062] - ¶[0066]: Figure 1: Steps 113 to 115); Figure 3 illustrates a phrase of ‘Show me a [2d plot] for [selected wells] of [data]’; here, ‘Show me” is “a first token of the plurality of tokens with an action label”, ‘[selected wells]’ is “a second token of the plurality of tokens with an object label”, ‘[data]’ is “a third token of the plurality of tokens with a data type label”, and “[2d plot]” is “a presentation label”; implicitly, these words (“tokens”) are parsed from a phrase;
“tagging a fourth token of the plurality of tokens with a presentation label, wherein the presentation label is associated with a digital document presentation format, and wherein the digital document presentation format is generated from an associated computer program” – a range of presentation may require a plurality of different types of external data visualization application programs 209 including GoCad, Map Connect, and MS-Excel (“wherein the digital document presentation format is generated from an associated computer program”) (¶[0048]: Figure 2); a user may select at least one of the visualization types from a plurality of visualization types; user interface 203 may be configured to receive a selection of at least one of the visualization types from a user, as reflected by a Receive Selection of Visualization Type (¶[0049] - ¶[0050]: Figure 1: Step 103); a user in a data visualization system is able to select at least one visualization type (“a presentation label”) (¶[0077]: Figure 5); here, a data visualization type is “a presentation label”; 
“identifying a complex skill in a skill from a plurality of skills in a skill library that is mapped to the action label, the object label, and the presentation label, wherein the complex skill is an encapsulated combination of other defined skills, and wherein each of the other defined skills is associated with a respective one of the first token, the second token, the third token, and the fourth token” – selectable data operations include data aggregate functions of maximum, minimum, average, rate of the attribute, and/or cumulative (¶[0064]: Figure 14); Figure 14 illustrates “a plurality of skills in a skill library” that are data operations including maximum/minimum, average, rate of change of, and cumulative; Figure 15 illustrates “wherein the skill is an encapsulated combination of other defined skills” for a phrase ‘Show me a [map] for [selected wells] of [cumulative] [production] vs [avg] [pressure] vs [peak] [temperature] [over the last 3 months] [do it] (¶[0087] - ¶[0088]: Figures 14 to 15); here, “identifying a complex skill” includes a plurality of simpler skills of ‘cumulative’ production, an ‘average’ pressure, and a ‘peak’ temperature; “an encapsulated combination of other defined skills”, then, includes a ‘cumulative’ skill, an ‘average’ skill, and a ‘peak’ skill, that are applied to “the object label” of ‘selected wells’; a phrase ‘Show me a [map] for [selected wells] of [cumulative] [production] vs [avg] [pressure] vs [peak] [temperature] [over the last 3 months] [do it]’ is “associated with . . . “a first token” of ‘Show me’, “a second token” of ‘selected wells’, “a third token” of ‘production’, ‘temperature’, and ‘pressure’, and “a fourth token” of ‘map’;
“retrieving data from a data source based on the data type label” – a computer processing system may be configured to query data objects 207 which the user has selected for the information specified by the data specifications which the user has selected as reflected by Generate Selected Information; if selected data objects 207 are being managed by other database systems, the computer processing system may be configured to cause the other database management systems to appropriately query the selected data objects and to receive the requested information in return (¶[0071]: Figure 1: Step 119); here, data specifications are “the data type label”;
“generating, by the associated computer program, digital content in the digital document presentation format, and according to the complex skill using the data” – a plurality of different visualization application programs 209 may include ArcMap, GoCad, Wonderware, Map Connect, and MS-Excel (¶[0048]); computer processing system 201 is configured to deliver to each of the plurality of data visualization application programs 209 so as to cause each of the data visualization application programs to display the data in one or more of the ways provided by the data visualization application program; this is reflected by the Deliver Selected Information to Visualization Application; the data visualization application program to which the information is directed may present the selected information to the user in at least one of the ways selected by the user as reflected by Present Selected Information (¶[0072]: Figure 1: Steps 121 to 123); Figure 15 illustrates “digital content in the digital document presentation format” as including at least ‘2D plot’, ‘treemap’, ‘2D time series’, and ‘map’.

Concerning independent claims 1 and 11, Neumann et al. arguably discloses all of the limitations of these independent claims.  However, Neumann et al. does not expressly disclose “receiving from an electronic device, a natural language command” and “parsing the natural language command into a plurality of tokens”.  Here, Neumann et al. provides a user interface 203 to receive a selection of data objects.  Neumann et al. states that natural language or structured language may be used to formulate data queries.  (¶[0006] - ¶[0007])  A single composite phrase may effectively communicate the selections which the user has made in conformance with the semantics of a spoken language, e.g., in conformance with the semantics of the English French, German Chines, Japanese, and/or Russian language.  A single composite phrase may conform to the grammatical structure of the spoken language.  (¶[0069])  Figures 3 to 4 and 15, then, show how queries are generated by a selection of data objects, and these queries appear as spoken language queries, where a spoken language is equivalent to “a natural language”.  Neumann et al. is maintained to generate natural language queries even if queries are entered by selecting data objects from an interface.  That is, “receiving from an electronic device, a natural language command” is disclosed by Neumann et al. even if a structured query is received from a user and the structured query is converted by a first component of computer system 201 for operation by a second component of computer system 201.  Additionally, Neumann et al. arguably discloses “tagging a first token of the plurality of tokens with an action label, a second token of the plurality of tokens with an object label, and a third token of the plurality of tokens with a data type label” and “tagging a fourth token of the plurality of tokens with a presentation label”.  Specifically, Neumann et al. arguably identifies from a phrase ‘Show me a [map] for [selected wells] of [cumulative] [production] vs [avg] [pressure] vs [peak] [temperature] [over the last 3 months] [do it]’, “an action label” of ‘Show me’, “an object label” of ‘selected wells’, “a data type label” of “[cumulative] [production] vs [avg] [pressure] vs [peak] [temperature]” and “a presentation label” of ‘map’, but “parsing” and “tagging” to produce “labels” are not expressly disclosed by Neumann et al.  
Concerning independent claims 1 and 11, Ang teaches a similar method and system for converting natural language questions that includes any of these features omitted by Neumann et al.  Generally, a named-entity classifier is trained for detecting metric phrases in user tokens.  (¶[0013]: Figure 4)  Step-by-step processes break down user questions asked in natural language into different phrases including phrases of action, metrics, dimensions, dimensional values, timeframe and conditions.  (¶[0023]: Figure 2)  The system parses the user question into one or more phrases, and applies named-entity recognition to each of the phrases to identify at least one of an action, a dimension, a metric, a dimensional value, and a preferred visualization.  (¶[0030]: Figure 2)  A named-entity recognition and extractor 550 comprises different extractors for extracting different types of phrases/named entities from analytic commands 530.  The named-entity recognition and extractor 550 comprises an action extractor 551 configured to extract specific actions to the user command/action using terms of ‘show’, ‘tell’, ‘graph’, and ‘find’.  (¶[0045]: Figure 2)  A visualization extractor 556 determines a preferred visualization if specified.  (¶[0046]: Figure 2)  When there is a metric found within a user question, a model immediately tags the underlying tokens for this metric as a metric-entity.  Once all these metric-entities are identified, system 200 extracts the corresponding tokens.  (¶[0048]: Figure 4)  After a model is trained, system 200 runs the trained model against the tokenized user question.  When there is a dimension found within the user question, the model immediately tags the underlying token for this dimension as a dimension-entity.  (¶[0049]: Figure 2)  A dimensional value extractor 554 is configured to extract one or more dimensional values from a user question.  (¶[0051]: Figure 2)  Ang, then, teaches these limitations directed to “parsing the natural language command into a plurality of tokens comprising words from the natural language command”, “tagging a first token of the plurality of tokens with an action label” by action extractor 551, tagging “a second token of the plurality of tokens with an object label”, e.g., ‘sales’, by metric extractor 552, tagging “a third token of the plurality of tokens with a data type label” by dimension extractor 553 and dimension value extractor 554, and “tagging a fourth token of the plurality of tokens with a presentation label” by visualization extractor 556.  An objective is to minimize investments made in setting up big data infrastructures by leveraging natural language processing technology.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to parse a natural language command into a plurality of tokens that are tagged with labels as taught by Ang to perform a combination of skills in a digital document presentation format of Neumann et al. for a purpose of minimizing investments made in setting up big data infrastructure by leveraging natural language processing technology.

Concerning claims 2 to 3 and 12 to 13, Neumann et al. discloses that a user may use any means to communicate selections including a mouse, keyboard, microphone, touch screen, or other type of user interface.  (¶[0050]: Figure 2)  Similarly, Ang teaches that a system is configured to receive as input one or more spoken natural language questions captured via a microphone.  (¶[0020])  Here, receiving a spoken natural language question captured via a microphone is “wherein the natural language command is received as audio”.  Neumann et al. discloses that selections are communicated via a keyboard or touch screen, where at least a keyboard communicates input “as text.”

Claims 4 to 5 and 14 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent Publication 2009/0313576) in view of Ang (U.S. Patent Publication 2018/0210883) as applied to claims 1 and 11 above, and further in view of Allen et al. (U.S. Patent Publication 2015/0100588).
Concerning claims 4 and 14, Neumann et al. does not expressly disclose “wherein the digital document presentation format is a slide deck, and wherein the associated computer program is a program that generates digital slides.”  Still, Neumann et al. discloses a presentation format can be provided by MS-Excel.  (¶[0048] and ¶[0052])  It is fairly well known that slide shows can be created by PowerPoint in MS-Excel.  Anyway, Allen et al. teaches optimized data visualization according a natural language query about a data corpus that includes mapping to a plurality of visualization formats and generating a visualization of a subject data corpus.  (Abstract)  A user-provided query is received in natural language and is parsed for keywords and phrases at Natural Language Processor 102.  A chart type mapper 105 uses one or more lexicons 106 to identify a chart type.  (¶[0030]: Figure 1)  Specifically, a chart rendering computer 112 yields one or more optimal visualizations of data in a format that includes a digital image file (e.g., JPG, GIFF, TIFF, etc.), a moving image file (e.g., WMV, MOV, FLASH, etc.), a 3-D interactive model (e.g., a CAD/CAM file), or a document format (e.g., PDF, PowerPoint slide, etc.)  Allen et al., then, teaches a visualization in a document format that includes at least a PowerPoint slide (“wherein the digital document presentation format is a slide deck, and wherein the associated computer program is a program that generates digital slides”).  An objective is to reduce a difficulty of a business analyst who is not well-versed in a wide variety of chart types (e.g., bar, pie, scatter, line, stacked bar, time series, correlation, comparison, parts-of-the-whole, heat maps, etc.) in selecting a best option of chart types to generate from the data.  (¶[0021])  It would have been obvious to one having ordinary skill in the art to select a digital document presentation format that is a slide deck to generate digital slides as taught by Allen et al. in data visualization of Neumann et al. for a purpose of reducing a difficulty of a business analyst in selecting a best option of a data visualization.  
Concerning claims 5 and 15, Neumann et al. discloses that data objects 207 may include data objects from various databases, and presentation may enable a user to select at least one of data objects 207 from a set of data objects 207.  (¶[0052] - ¶[0053])  A computer processing system may be configured to query data objects 207 which the user has selected for the information specified by the data specifications, and deliver data to each of the plurality of data visualization application programs 209 to display the data in one or more of the ways provided by a data visualization application program.  (¶[0071] - ¶[0072])  Implicitly, a visualization is “automatically-creatable digital content.”

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent Publication 2009/0313576) in view of Ang (U.S. Patent Publication 2018/0210883) as applied to claims 1 and 11 above, and further in view of Wolfram (U.S. Patent No. 9,594,737).
Ang teaches training processes for training metric extractor 552 and dimension extractor 553.  (¶[0048] - ¶[0049]: Figures 4 to 5)  However, Ang does not provide training of a natural processing engine with a user preference for at least one of an action and an object.  Still, Wolfram teaches a similar method and system for natural language document authoring that performs natural language processing of commands from a user.  (Column 3, Lines 52 to 63: Figure 1)  Natural language processing module 108 may include a parser configured to examine an input.  (Column 4, Lines 14 to 21: Figure 1)  Specifically, Wolfram teaches an embodiment with a context module 132 that may be configured to apply learning techniques to adapt mapping 126 based on usage by a particular user, a group of users, etc.  Context module 132 may apply learning techniques to adapt mapping 126 to accommodate different natural language phrases utilized by a particular user, a small group of users, a large population of users, etc.  (Column 7, Lines 18 to 30: Figure 1)  Here, adapting by learning techniques is the same as “training”, and adapting to usage of a particular user for different natural language phrases is “training a natural language processing engine with user preferences”.  Control module 124 is configured to use mapping 126 to analyze the one or more expressions generated by the natural language processing module 108 and to map the one or more expressions to one or more stylesheet instructions and content to be added to web page data 116.  (Column 5, Lines 55 to 62: Figure 1)  Specifically, Wolfram teaches a command, “add picture from my computer to upper right corner”.  (Column 10, Lines 16 to 24: Figure 3A)  Here, ‘add’ is “an action” to perform a task that is ‘mapped to’ “an object” of a picture and “a data source” of ‘from my computer’.  An objective is to generate hypertext language documents including web pages from natural language input.  (Column 1, Lines 5 to 8)  It would have been obvious to one having ordinary skill in the art to train a natural language processing engine with a user preference for an action or an object in a natural language command that includes an action, an object and a data source as taught by Wolfram to perform training of extractors of Ang for a purpose of generating hypertext language documents including web pages from natural language input.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent Publication 2009/0313576) in view of Ang (U.S. Patent Publication 2018/0210883) as applied to claims 1 and 11 above, and further in view of Fitzpatrick et al. (U.S. Patent No. 5,671,328).
Neumann et al. arguably discloses the limitations of these claims for a plurality of “atomic” skills in Figure 14, where these skills include maximum/minimum, average, rate of change, and cumulative.  However, Neumann et al. does not use the terminology of “an atomic skill or a macro skill.”  Still, Neumann et al.’s ‘skills’ of Figure 14 might be implicitly construed as “an atomic skill”, or one skill that is being performed.  Moreover, ‘macro commands’ are known in the prior art of natural language understanding for applying a command to multiple instances, e.g., ‘capitalize all words’.  The Specification, ¶[0059], defines “a macro skill” as creating or modifying many slides or an entire presentation from a single natural language input command from a user.  Anyway, Fitzpatrick et al. teaches a method and apparatus for automatic creation of a voice recognition template entry by automatically assembling a plurality of commands.  (Abstract)  Each voice recognition criteria component is a template entry, and a template entry includes an associated macro and may include an associated comment string.  A macro may be a command that is automatically input to a data processing system.  (Column 1, Lines 17 to 30)  A template may include simple, or ‘atomic’ macros, where the user may execute complicated commands by voicing a sequence of voice recognition criteria components, thereby invoking a sequence of atomic macros.  More complex macros that may be specifically tailored to commands more frequently invoked by the user would be more efficient.  (Column 1, Lines 45 to 54)  Fitzpatrick et al., then, broadly teaches atomic and macro commands.  An objective is to automatically create voice template entries for more frequently used complex commands to enhance input efficiency.  (Column 1, Lines 55 to 60)  It would have been obvious to one having ordinary skill in the art to provide skills of Neumann et al. that are atomic or macro as taught by Fitzpatrick et al. for a purpose of enhancing input efficiency of commands.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent Publication 2009/0313576) in view of Ang (U.S. Patent Publication 2018/0210883) as applied to claims 1 and 11 above, and further in view of Gupta et al. (U.S. Patent Publication 2012/0053945).
Neumann et al. omits increasing a probability belief score in response to a successful mapping of the action and object to the skill, and decreasing the probability belief score in response to an unsuccessful mapping of the action and object to the skill.  Still, it is known in the prior art to map belief states of user intents to actions as taught by Gupta et al.  
Generally, Gupta et al. teaches belief state tracking is used to gather information of several turns of an interaction in a dialog between a user and a system.  (¶[0003])  Partially observable Markov decision processes (POMDPs) rely on a probability distribution over a set of possible belief states based on previous observations and update the probability distribution based on each subsequent observation.  (¶[0006])  If a goal is achieved by performance of an action, a POMDP reward score is determined for the iterative user input and action performance process.  (¶[0009])  Specifically, Gupta et al. teaches that training module 320 updates policy parameters by maintaining a reward score for each user interaction.  POMDP attempts to minimize the number of turns required to perform a user-intended action through the use of a reward/penalty system.   Each time an action other than the intended action is performed, a penalty may be applied to the reward score, e.g., a reward score is reduced by 1.  (¶[0052]: Figure 3)  Training module 320 may map belief features to a probability distribution over actions.  (¶[0059]: Figure 3)  Here, if a reward score is given to a correct performance of an action, then this corresponds to “increasing a probability belief score in response to a successful mapping”, and applying a penalty by reducing a reward score for an incorrect performance of an action corresponds to “decreasing the probability belief score in response to an unsuccessful mapping”.  An objective is to implement belief state tracking to address potential for error in speech recognition due to noisy observations and interference.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to train belief state tracking by increasing a probability by a reward in response to successful mapping and by decreasing a probability by a penalty in response to unsuccessful mapping as taught by Gupta et al. to perform tasks directed to data visualizations of Neumann et al. for a purpose of addressing potential for error in speech recognition due to noisy observations and interference.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent Publication 2009/0313576) in view of Ang (U.S. Patent Publication 2018/0210883) as applied to claims 1 and 11 above, and further in view of Dang et al. (U.S. Patent Publication 2017/0177559).
Neumann et al. does not expressly disclose “generating an insight for the digital content comprising textual content.”  However, Dang et al. teaches automatically identifying insights from a dataset and presenting the insights graphically and in natural language text by importance.  Insights are presented in order of importance in automatically generated charts that visually describe each insight and in natural language text that describes each insight in a way that may be understandable to a general audience who may not have a familiarity with statistics.  (Abstract)  An objective is to enable users to identify insights from their data when a dataset may include noisy or incomplete data, including outliers or missing data that might make it difficult for a common user to determine meaningful analysis data, e.g., an average value, trend line, etc., and where users may have a limited knowledge of principles of statistics graphics or data analysis, which may make it difficult for him/her to identify important insights.  (¶[0003] - ¶[0004])  It would have been obvious to one having ordinary skill in the art to automatically generate an insight for digital content comprising text content as taught by Dang et al. in a data visualization of Neumann et al. for a purpose of enabling users to identify insights from noisy or incomplete datasets when a user has limited knowledge of statistics graphics.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (U.S. Patent Publication 2009/0313576) in view of Ang (U.S. Patent Publication 2018/0210883) as applied to claims 1 and 11 above, and further in view of Shen et al. (U.S. Patent Publication 2020/0410986).
Ang teaches extracting actions and objects from natural language but does not expressly teach “adding a new skill to the skill library based on the action and the object.”  However, it is fairly common to define new functionality for natural language interfaces.  Specifically, Shen et al. teaches a method and system for automated natural language understanding in skill development that defines a user utterance associated with a skill to be performed for a skill that is not recognized by a natural language understanding engine.  One or more known skills have one or more slots that map to at least one word or phrase in a user utterance.  (Abstract)  Automation is provided for skill development in natural language understanding.  One or more sample utterances are received for each new skill, and users may provide instructions or onscreen demonstrations for performing one or more actions associated with the new skill.  (¶[0028])  Annotated training utterances and a natural language understanding engine for a new skill can be developed in an automated manner with reduced or minimized user input or user interaction.  (¶[0030])  It would have been obvious to one having ordinary skill in the art to add a new skill as taught by Shen et al. to extracted actions and objects in data visualizations of Ang for a purpose of automating development of skills with reduced or minimized user input or user interactions.

Response to Arguments
Applicants’ arguments filed 15 August 2022 have been fully considered but they are not persuasive.
Applicants provide some fairly minor amendments to the independent claims, and present arguments traversing the prior rejection of the independent claims as being obvious under 35 U.S.C. §103 over Neumann et al. (U.S. Patent Publication 2009/0313576) in view of Ang (U.S. Patent Publication 2018/0210883).  Specifically, Applicants provide amendments to set forth “a complex skill from a plurality of skills in a skill library” and “wherein the complex skill is an encapsulated combination of other defined skills”.  Firstly, Applicants argue that a limitation of “receiving from an electronic device, a natural language command” is not disclosed by Neumann et al., as this reference only generates a natural language command from various user selections at a user interface 203.  Applicants characterize Neumann et al. as only enabling development of a single composite phrase that a user may construct, but does not receive a natural language command from a user, and only generates a phrase based on user selections at a graphic user interface.  Secondly, Applicants argue that Neumann et al. fails to disclose “a complex skill” and “an encapsulated combination of other defined skills”.  Applicants note that Neumann et al. discloses a menu of mathematical operations, e.g., max/min, average, cumulative, etc., but maintain that these are not a “complex skill”.  Applicants point to ¶[0060] of their Specification as describing an encapsulated combination of other defined skills as enabling a complex action of creation of a slide deck.  Applicants state that the mathematical operations of Figure 14 of Neumann et al. “are not encapsulated combinations of anything other than (perhaps) basic mathematical operands (e.g., an addition operand, a division operand, etc.).”  Thirdly, Applicants argue that Neumann et al. fails to ‘map’ a complex skill to an action label, an object label, and a presentation label.  Applicants contend that there is not any ‘mapping’ of mathematical operations by Neumann et al.
Generally, Applicants’ arguments are not persuasive and the rejection of the independent claims is being maintained as obvious under 35 U.S.C. §103 over Neumann et al. (U.S. Patent Publication 2009/0313576) in view of Ang (U.S. Patent Publication 2018/0210883).  However, new grounds of rejection for indefiniteness are set forth under 35 U.S.C. 112(b).  Here, Applicants’ limitations of “complex” and “encapsulated” are indefinite.  Applicants have placed a definiteness of these limitations in issue by alleging that patentability hinges on these terms.  Specifically, “complex” is a relative terminology that is not susceptible to clear interpretation given what is described by the Specification.  The Specification, ¶[0029], is the only occurrence of the term “complex”, but this is not defined by any examples.  Applicants contend that “complex skills” cannot be construed as basic mathematical operands as disclosed by Figure 14 of Neumann et al., where data operations include ‘maximum/minimum’, ‘average’, ‘rate of’, ‘change of’, and ‘cumulative’.  However, these operations of Figure 14 could be construed as “complex” in that an average involves mathematical operations of a sum and division, a cumulative involves a sum of a plurality of values, and a rate of change involves a derivative or a subtraction and a division.  Similarly, the only occurrence of the term “encapsulated” is at ¶[0060] of the Specification, and this limitation is not clearly defined there.  Neumann et al.’s commands in Figures 3 to 4 and 15 could be considered to be “an encapsulated combination of complex skills” because these commands include a plurality of placeholders that ‘encapsulate’ values to be inserted into the brackets.  The limitations of a “complex” skill and “an encapsulated combination” are indefinite, then, as relative terminology that is not susceptible to clear interpretation given what is described for them by the Specification.
Applicants’ first argument about a failure of Neumann et al. to disclose the limitation of “receiving from an electronic device, a natural language command” is not persuasive mainly because there is no consideration at all of what is taught for this limitation by Ang.  Here, Ang clearly teaches natural language queries in the Abstract, and at ¶[0004] - ¶[0005], ¶[0007], ¶[0020], ¶[0022], etc.  Even if this limitation is not disclosed by Neumann et al., it is clearly taught by Ang, and Applicants’ arguments do not address the teachings of Ang.
Still, it is maintained that this limitation might be construed as disclosed by Neumann et al., too.  Here, Neumann et al., at ¶[0006] - ¶[0007], discloses that queries may be posed by natural language or structured language.  It is true that Neumann et al. is mainly directed to constructing queries by a user selecting data objects from a user interface.  Neumann et al., then, appears to be ‘filling in the blanks’ of some pre-defined query templates to obtain a desired query as illustrated in Figures 3 to 4, 10, 12, and 14 to 15.  However, Neumann et al. states:
[0069] The single composite phrase may effectively communicate the selections which the user has made in conformance with the semantics of a spoken language, such as in conformance with the semantics of the English, French, German, Chinese, Japanese, and/or Russian language. The single composite phrase may conform to the grammatical structure of the spoken language.  (emphasis added)

Here, a spoken language is equivalent to a natural language as understood by one having ordinary skill in the art.  Neumann et al., then, at the very least, converts user selections from an interface into natural language queries as some internal processing of computer processing system 201.  There is a sense that a first component of computer processing system 201 is converting a structured query into a natural language query, and that this natural language query is being received by a second component from the first component of computer processing system 201.  Nevertheless, this limitation is expressly taught by Ang.
	Applicants’ second argument about the failure of Neumann et al. to disclose the limitations of “a complex skill from a plurality of skills in a skill library” and “wherein the complex skill is an encapsulated combination of other defined skills” is not persuasive because these set forth relative terminology that can be construed to be disclosed by the prior art.  Broadly, Neumann et al. discloses “a complex skill” that corresponds to an entire phrase of Figures 3 to 4 and 15.  That is, Neumann et al. discloses a ‘command’ of “Show me a [map] for [selected wells] of [cumulative] [production] vs [avg] [pressure] vs [peak] [temperature] [over the last 3 months] [do it]”.  This command includes ‘complex combinations’ of a plurality of skills, i.e., simpler skills of ‘cumulative’, ‘average’, and ‘peak’ are combined into a complex skill ‘cumulative vs. average vs. peak’.  Similarly, these skills may be construed to be “encapsulated” into the command query because they are defined by placeholders that are illustrated as brackets in the command queries.  Because Applicants’ Specification does not provide any clear guidance on how to construe the terms “complex” and “encapsulated”, it is maintained that this claim construction is reasonable.  
Applicants’ allegation that a “complex skill” should be understood as a creation of an entire slide deck is not persuasive because this limitation is not in the claim language.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, there is nothing that identifies a ‘complex skill’ as being the same as a ‘macro skill’ in the Specification, and a macro skill is not claimed.
Moreover, Applicants’ argument is not fully persuasive that Neumann et al. fails to disclose an “encapsulated combination” of skills because the reference at best includes only basic mathematical operands.  Alternatively, it could be maintained that a skill of taking an average is a “complex” skill that “encapsulates” a plurality of simpler skills because an average is defined by a sum of a plurality of values divided by a number of those values.  Similarly, a cumulative is defined as a sum of a plurality of values, and a rate of change is defined as subtracting two values and dividing by a value.  Broadly, one could construe as average as a “complex” skill if the simpler skills are merely addition and division.  The problem is that there is no clear definition of what is “complex” provided by the Specification, and “complex” is only a relative term.  Applicants’ argument is premised on assuming that a combination of simple mathematical operations cannot be construed as a “complex” skill that “encapsulates” simpler mathematical operation, but this premise is not necessarily true.  
Applicants’ third argument that there is no “mapping” of skills to “an action label”, “an object label”, and “a presentation label” is not persuasive because this “mapping” is taught as a ‘tagging’ by Ang.  Here, Ang, at ¶[0049], teaches a command query of “Display the chart of sales since January 2015 broken down by department”.  The manner that the claim language is presented implies that the entire command query is “a complex skill” that is “an encapsulated combination of other defined skills”.  That is, an action label, and object label, and a presentation label are “mapped” from a “complex skill” in Applicants’ “Please [create]action a [Piechart]object about Energy Production using [RTE data set]data and include it in [energy report]presentation”.  Now, Neumann et al. discloses that an action label, an object label, and a presentation label are already “mapped” as they are selected from a user interface because a user selects a visualization type (“a presentation label”) in Figure 5, and a data object (“an object label”) in Figure 7.  But Ang expressly teaches that action extractor 551, metric extractor 552, dimension extractor 553, dimension value extractor 554, time extractor 555, and visualization extractor 556 parse natural language to provide tags.  Tagging is equivalent to labeling.  That is, action extractor 551 tags an action (“an action label”) from a natural language command query, visualization extractor 556 tags a visualization (“a presentation label”) from a natural language command query, and metric extractor 552, dimension extractor 553, dimension value extractor 554, and time extractor 555 can be construed to tag “an object label” from a natural language command query.  Ang teaches that natural language parsing tags named entities of action, object, and presentation that are explicitly selected that way from a user interface in Neumann et al.
Applicants’ arguments are not persuasive.  Neumann et al. and Ang reasonably disclose and teach all of the limitations of the independent claims.  Accordingly, the rejection is proper.  This Office Action is NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        
September 23, 2022



24